Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “wherein the autonomous vehicle defines a vehicle interior” is unclear.  The autonomous vehicle is defined a vehicle that get from one point to another point without human interaction.  Does Applicant mean the autonomous driving assist steering system is installed into the autonomous vehicle’s interior?
Claims 2-6 depend upon the rejected claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 & 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiped by Takida (WO2007034567A1).
With regarding claim 1, Takida discloses a steering system for an autonomous vehicle (A drive by wire steering system for steering an automobile vehicle (see the abstract) comprising: 
an autonomous driving assist steering system for controlling steering of the autonomous vehicle in a primary steering mode, wherein the steering system does not include a steering wheel (Fig.2(b) shows a driver seat of an automobile vehicle equipped with an automatic vehicle drive-by-wire steering system not equipped with a handle steering wheel, see the description in Fig,2a and Fig.2b); and 
a joystick controlling steering of the autonomous vehicle in a secondary steering mode, wherein the autonomous vehicle defines a vehicle interior (a joystick 282 shown in Fig.2b and joystick 555 shown in fig.5b, see the description).

With regarding claim 3, Takida teaches that the steering system of claim 1, wherein the joystick is located on a center stack of the autonomous vehicle (see the description at Fig.2a).  

With regarding claim 4, Takida teaches that the steering system of claim 1, wherein the joystick is located on an armrest of the autonomous vehicle (see at Fig.2b).  

With regarding claim 6, Takida teaches that the steering system of claim 1, wherein the joystick is integrated with a transmission shift lever (see the description at Fig.2a & Fig.2b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takida as applied to claim 1 above, and further in view of Matsuoka (JP2014023199A).
With regarding claims 2, Takida discloses the claimed subject matter but fails to teach that the joystick is located on a dashboard of the autonomous vehicle.  
Matsuoka discloses a steering assist control device for an autonomous vehicle (see the abstract).  The steering assist control device includes a joystick 51 which located at the vehicle’s dashboard 24 (see the description)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takida’s joystick location by located the joystick at the vehicle’s dashboard as taught by Matsuoka which is no new or unexpected result.  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takida as applied to claim 1 above, and further in view of Takeuchi (KR20040044075A).
With regarding claim 5, Takida discloses the claimed subject matter but fails to teach that the joystick is located on a door of the autonomous vehicle.  
Takeuchi discloses a vehicle includes a joystick located on a door of the vehicle (see the description).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takida’s joystick location by located the joystick at the vehicle’s door as taught by Matsuoka which is no new or unexpected result.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662